DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 05/02/2022, with respect to objections to the claims have been fully considered and are persuasive.  The objections to the claims have been obviated by the amendments to the claims.  The objections of claims 28 and 30 have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 05/02/2022, with respect to 35 U.S.C 103 rejections have been fully considered and are persuasive.  The Applicant argues that Timms fails to disclose or suggest that a speed of the impeller is reduced in response to a pressure crossing a pressure threshold as recited in claim 1.  Further, the Applicant argues that Timms does not disclose or suggest both displacing an impeller from a first position to a second position and reducing a speed of the impeller in response to a pressure crossing a pressure threshold.  The Applicant also argues that Timms does not describe reducing a speed of an impeller in response to a pressure crossing a “pressure threshold indicative of suction”.  The Applicant further argues that similar arguments are relevant to independent claims 7 and 30.  Upon further consideration, the Examiner is persuaded and agrees.  The 35 U.S.C 103 rejections of claims 1-2, 7, 9-10, and 21-36 have been withdrawn.  The Examiner notes that a further search was conducted and no other prior art reference could be found to teach or suggest these limitations of the independent claims.  Please see Reasons for Allowance below.

Allowable Subject Matter
Claims 1-2, 7, 9-10, and 21-36 allowed.
Regarding independent claims 1, 7, and 30, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Timms, Dur, and Nestler) do not teach or render obvious “determin[ing] that a pressure across the pump crosses a pressure threshold indicative of suction, and, in response to the pressure crossing the pressure threshold indicative of suction, displac[ing] the impeller from a first position to a second position different than the first position and reduce a speed of the impeller”.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 1, 7, and 30.  Due to their dependency on independent claims 1, 7, and 30, instant claims 2, 9-10, 21-29, and 31-36 are also considered to be allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792